                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 KRISTIN NEESER,                 )
                                 )
      Plaintiff,                 )
                                 )
     v.                          )                               Case No.: 3:20-cv-00389
                                 )
 MAC ACQUISITION LLC, SULLIVAN’S )                                   COMPLAINT
 HOLDING LLC d/b/a SULLIVAN’S )
 STEAKHOUSE,                     )
                                 )
      Defendants.                )
                                 )

        COMES NOW, Kristin Neeser (“Plaintiff”), by and through undersigned counsel, hereby

sets forth this action against Defendant MAC Acquisition LLC and Sullivan’s Holding LLC d/b/a

Sullivan’s Steakhouse (collectively “Defendants”), and alleges as follows:

                                   PRELIMINARY STATEMENT

        1.      This action is brought individually for unpaid minimum wages, unpaid overtime

compensation, liquidated damages, and all related penalties and damages under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. Defendants had a systemic company-wide

policy, pattern, or practice of failing to pay their employees at the appropriate statutory rate for

hourly work, or for hours worked in excess of forty (40) each week at a rate of one and one-half

(1.5) their regular rate of pay.

        2.      This action is also brought individually for invalid and/or unauthorized deductions

from wages, payment of all owed, earned, and promised wages and benefits, and for other relief

as appropriate, under the North Carolina Wage and Hour Act (“NCWHA”), N.C. Gen. Stat. § 95-

25.1 et seq.

        3.      Defendants’ pay practices and policies were in direct violation of the FLSA and the




      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 1 of 21
NCWHA. Accordingly, Plaintiff seeks unpaid straight-time compensation, unpaid overtime

compensation, unpaid owed, earned, and promised wages and benefits, and illegally withheld and

misappropriated tips or wages, in addition to liquidated damages, attorneys’ fees and costs,

prejudgment interest, and other damages permitted by applicable law.

       4.       Additionally, this action is brought by Plaintiff to remedy Defendants’ unlawful

acts under the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601, et seq., upon

Plaintiff’s exercising her rights under the FMLA and Defendants’ promised benefits, as

Defendants failed to comply with its obligations under the FMLA and ultimately terminated

Plaintiff in violation of the FMLA.

       5.       Accordingly, Plaintiff seeks all available relief for these claims, including, but not

limited to, back pay, front pay, past pecuniary losses, pre- and post-judgment interest, attorney’s

fees and costs, and all other relief permitted by applicable law.

                                 JURISDICTION AND VENUE

       6.       This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, based

upon the claims brought under the FLSA, 29 U.S.C. § 201, et seq., and the FMLA, 29 U.S.C. §

2601, et seq.

       7.       The United States District Court for the Western District of North Carolina has

personal jurisdiction because Defendants conduct business in Mecklenburg County, North

Carolina, which is located within this District.

       8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), inasmuch as

Defendants conduct business within the Western District of North Carolina, and the substantial

part of the events or omissions giving rise to these claims occurred in this District.

       9.       The claims for violations of the NCWHA are based upon the statutory law of the



                                                   2

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 2 of 21
State of North Carolina.

       10.     Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 for the pendent state

claims because they arise out of the same nucleus of operative fact as the FLSA claims.

       11.     All of the alleged causes of action can be determined in this judicial proceeding and

will provide judicial economy, fairness, and convenience for the parties.

                                            PARTIES

       12.     Plaintiff is an adult resident of the State of North Carolina, residing at 2141

Stonehenge Drive, Apt. 7, Raleigh, NC 27615. She worked for Defendants from approximately

May 1, 2013, until October 9, 2019.

       13.     Plaintiff worked as an hourly server for Defendants, waiting on customers and

providing diners with upscale service and a fine dining experience.

       14.     Defendant MAC Acquisition LLC is a Delaware Limited Liability Company, has

been in business since 2008, and has its principal place of business located at 1855 Blake Street,

Suite 200, Denver, Colorado 80202.

       15.     Defendant Sullivan’s Holding LLC d/b/a Sullivan’s Steakhouse is a wholly owned

subsidiary of Defendant MAC Acquisition LLC, is a Delaware Limited Liability Company, has

been in business since 2018, and has its principal place of business located at 1855 Blake Street,

Suite 200, Denver, Colorado 80202.

       16.     Upon information and belief, during the time period relevant to this action, each

Defendant was an employer, joint employer, or member of an integrated, common enterprise, that

employed Plaintiff pursuant to the FLSA, the FMLA, and NCWHA, in that each Defendant, or its

agents, held or implemented the power, inter alia, to control the work performance of Plaintiff,

and each Defendant received the benefit of Plaintiff’s labor.



                                                 3

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 3 of 21
                                          COVERAGE

       17.    At all times material to this action, Defendants have acted, directly or indirectly, in

 the interest of an employer or joint employer with respect to Plaintiff.

       18.    At all times material to this action, Defendants were employers within the defined

scope of the FLSA, 29 U.S.C. § 203(d).

       19.    At all times material to this action, Plaintiff was an employee within the scope of

the FLSA, 29 U.S.C. §§ 206 and 207.

       20.    At all times material to this action, Defendants were an enterprise engaged in

related activities performed through a unified operation or common control for a common business

purpose, as defined by the FLSA, 29 U.S.C. § 203(r).

       21.    At all times material to this action, Defendants were joint employers pursuant to 29

C.F.R. § 791.2.

       22.    At all times material to this action, Defendants were an enterprise engaged in

commerce or the production of goods for commerce as defined by the FLSA, 29 U.S.C. §§ 203(s),

203(r), in that said enterprise has had employees engaged in commerce or in the production of

goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, and in that said enterprise has

had and has an annual gross volume of sales made or business done of not less than $500,000.

       23.    At all times material to this action, Defendants have been, and continue to be, an

“employer” engaged in “commerce or in any industry or activity affecting commerce,” which

employ fifty (50) or more employees for each working day during each of twenty (20) or more

calendar workweeks in the current or preceding calendar year, within the meaning of the FMLA,

29 U.S.C. § 2611(4).



                                                4

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 4 of 21
                                  FACTUAL ALLEGATIONS

       24.     According to their website, Defendants own and operate thirteen “Sullivan’s

Steakhouse” restaurants, including the location Plaintiff worked in, located at 410 Glenwood

Avenue, Suite 100, Raleigh, NC 27603; and also another location in North Carolina, located at

1928 South Boulevard, Suite 200, Charlotte, NC 28203. The mission of these restaurants is to

provide food and hospitality services to the public.

       25.     Plaintiff worked as a server at Defendants’ restaurant.

       26.     As a server, Plaintiff was responsible for interacting with customers, taking orders,

and serving food and beverages, among other duties. Plaintiff did not have any authority or

discretion over the hiring and firing of other employees, nor could she have effectively

recommended the hiring, firing, advancement, promotion, or other change of status of other

employees. Plaintiff’s duties also did not include management of the business or any subdivision

thereof, and she did not evaluate or discipline, set hours of work or rates of pay, or direct the work

of other employees.

       27.     Plaintiff typically worked five (5) days per week, equating to about thirty-five (35)

to forty (40) hours per week, but occasionally worked over forty (40) hours per week.

       28.     Plaintiff worked as a non-exempt employee at Defendants’ restaurant.

       29.     Defendants controlled the work schedule and rate of pay for Plaintiff.

       30.     Defendants paid Plaintiff a direct hourly wage below the statutory minimum wage

by taking the “tip credit” under the FLSA, 29 U.S.C. § 203(m).

       31.     Defendants used Plaintiff’s tips as wages in order to satisfy the remainder of their

statutory minimum wage obligations. In other words, consistent with Fourth Circuit Court of

Appeals authority, Defendants utilized the tip credit, and therefore Plaintiff’s tips constituted



                                                  5

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 5 of 21
wages.

         32.   Defendants paid Plaintiff overtime at a rate of one and one-half (1.5) her

aforementioned direct hourly wage rate, which was below the statutory minimum wage, due to

Defendants’ taking of the tip credit under the FLSA, 29 U.S.C. § 203(m).

         33.   Defendants used Plaintiff’s tips as wages in order to satisfy the remainder of their

statutory overtime obligations. In other words, consistent with Fourth Circuit Court of Appeals

authority, Defendants utilized the tip credit, and therefore Plaintiff’s tips constituted wages.

         34.   Defendants utilized a mandatory tip pool to reduce their labor costs and supplement

the compensation that they pay to non-customarily tipped employees.

         35.   Defendants required Plaintiff to remit a set percentage of her tips/wages into

Defendants’ mandatory tip pool.

         36.   Defendants included, in their mandatory tip pool, an employee who was not a

customarily and regularly tipped employee, in direct contravention of requirements under the

FLSA, 29 U.S.C. § 203(m).

         37.   From approximately 2016 until Plaintiff’s termination in October, 2019, Dave

Mason, whom was employed by Defendants as an “Expo” during this time period, was included

as a tip pool participant in Defendants’ mandatory tip pool, and was not customarily and regularly

tipped employees within the scope of the FLSA, 29 U.S.C. § 203(m).

         38.   In a veiled recognition that its tip pool policy was invalid, Defendants sought to

change the job title of Dave Mason from “Expo” to “Runner,” despite no change in his level of

interaction with customers, nor his actual job duties. Dave Mason also continued to wear a chef’s

coat with “Expo” embroidered on it. Defendants then removed “Expos” from their

“Acknowledgement of the Review of the Tip Out Policy” form that they had all tipped employees,



                                                  6

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 6 of 21
including Plaintiff, sign.

        39.     Dave Mason, while organizing the back-of-the-house flow, rarely, as part of his job

duties as an Expo and Runner, took orders from customers, served customers, or interacted with

customers, and was not a customarily and regularly tipped employees within the scope of the

FLSA, 29 U.S.C. § 203(m).

        40.     Dave Mason’s duties as an Expo and Runner included oversight of all kitchen

operations and staff and earning of direct wages substantially higher than all other tipped

employees.

        41.     Dave Mason’s duties as an Expo and Runner rendered him not a customarily and

regularly tipped employee within the scope of the FLSA, 29 U.S.C. § 203(m).

        42.     Dave Mason was also a purely back-of-the-house employee in his capacity as an

Expo and Runner, who was only visible to customers because there was no wall separating the

dining room from the kitchen.

        43.     As part of his duties as an Expo and Runner, Dave Mason was never in the front of

the restaurant. Instead, he spent all of his time in or near the kitchen, never ran food, and wore

typical kitchen attire, including a chef’s coat. He rarely, if ever, communicated or had direct

interaction with customers.

        44.     Dave Mason’s back-of-the-house status rendered him not a customarily and

regularly tipped employee within the scope of 29 U.S.C. § 203(m).

        45.     Upon information and belief, Defendants used tips earned by Plaintiff to offset their

ordinary business expenses. In part, Defendants used the tips of Plaintiff to reduce their business

and employment costs by having Plaintiff supplement the compensation that Defendants paid to

their other non- customarily tipped and/or supervisory employees.



                                                  7

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 7 of 21
       46.     Defendants’ compensation system was also the subject of FLSA lawsuits in several

prior cases. See Munoz et al. v. Sullivan’s of Illinois, Inc., CA No. 1:17-cv-01089 (N.D. Ill. 2017)

(three plaintiffs claimed violation of the tip-credit provisions by operating an illegal tip pool. Tips

were improperly shared with management. The parties reached an early settlement and the case

was dismissed); Calabrese v. MAC Acquisition LLC et al., CA No. 2:16-cv-00867-ER (E.D. Pa.

2016) (collective/class action on behalf of “tipped employees” of Romano’s Macaroni Grill

restaurant, another restaurant that Defendant MAC Acquisition LLC owns and operates. Plaintiffs

claimed that Defendants’ did not properly inform their tipped employees of their intention to utilize

a “tip credit” and improperly applied a “tip credit”. The action was eventually dismissed based on

the “First-Filed Rule” due to there being several similar pending lawsuits against the various

Defendants); Ekryss et al.v. Ignite Restaurant Group, Inc. et al., CA No. 6:2015-cv-06742

(W.D.N.Y. 2016) (This was the “first filed” case referenced above in Calabrese v. MAC

Acquisition LLC et al. This was a proposed collective/class action asserting claims under the FLSA

and various state wage and hour laws. The case was eventually dismissed as the plaintiffs had

signed binding arbitration provisions).

       47.     In these previous actions, Defendants faced challenges related to their straight-time

wage violations, overtime violations, and improper tip pooling arrangement, including the

presence of managers and/or employees who were not customarily or regularly tipped employees.

       48.     Defendants have willfully violated the statutory rights of Plaintiff under both the

FLSA and the NCWHA, resulting in damages to Plaintiff in the form of unpaid straight-time

wages, unpaid overtime wages, and misappropriated tips/wages, in addition to liquidated damages,

attorneys’ fees and costs, prejudgment interest, and other damages permitted by applicable law.


      COMMON BUSINESS PRACTICES AND JOINT EMPLOYMENT FACTUAL
                           ALLEGATIONS

                                                  8

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 8 of 21
       49.     Defendants, both Delaware Limited Liability Companies, also have the same

principal place of business located at 1855 Blake Street, Suite 200, Denver, Colorado 80202.

       50.     The Privacy Policy contained on Sullivan Steakhouse’s website explicitly states

that Defendant Sullivan’s Holding LLC is a “related, affiliated or subsidiary compan[y]” of

Defendant    MAC      Acquisition     LLC.      See    Sullivan’s   Steakhouse,    Privacy    Policy,

https://sullivanssteakhouse.com/privacy-policy/ (last visited June 1, 2020).

       51.     Additionally, this Privacy Policy also directs anyone with questions about the

policy to contact a single legal department and General Counsel for both Defendants, located at

1855 Blake Street, Suite 200, Denver, Colorado 80202. See id. Thus, both Defendants share

employees.

       52.     Furthermore, this Privacy Policy lists the email address for the legal department as

“legal@macgrill.com.” See id. The policy also lists “marketing@macgrill.com” as the appropriate

email contact for any California resident who wishes to “request certain information regarding our

disclosure of personal information to third parties for their direct marketing purposes.” See id. This

indicates that Defendant MAC Acquisition LLC handles administrative tasks for Defendant

Sullivan’s Holding LLC.

       53.     When Plaintiff had issues related to her employment, she was instructed by

managers at Defendant Sullivan’s Holding LLC to speak with the Human Resources Department

of Defendant MAC Acquisition LLC. Such Human Resources Department also has an email

address of ethicshotline@macgrill.com.

       1.      In addition to the departments above, Defendants shared at least one company

official, Dena Flageolle, who acted as Licensing Manager for Defendants and filed official

business documents on their behalf.



                                                  9

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 9 of 21
        2.     The work performed by Plaintiff was integral to both Defendants.

        3.     Both Defendants directly or indirectly exerted control over Plaintiff.

        4.     Upon information and belief, at all times material to this complaint, Defendants’

uniform approach throughout their operations in securing, assigning, monitoring, and

compensating Plaintiff was intentionally done to evade their obligations under the FLSA and

NCWHA.

                       FMLA RELATED FACTUAL ALLEGATIONS

        5.     Throughout the relevant time period, Defendants granted FMLA leave requests by

Plaintiff’s fellow employees, both for personal medical care and the care of family members.

        6.     In September 2019, Plaintiff became ill at work when Defendants were performing

renovations to the restaurant.

        7.     During these renovations, mold was uncovered in the restaurant, exposing those in

the restaurant (including employees) to harmful mold spores.

        8.     After the mold was exposed, Plaintiff began getting sick whenever she was at work.

        9.     On September 30, 2019, after Plaintiff’s illness became severe, affecting her ability

to work, Plaintiff notified her manager, Megan Price, through text message that she was going to

the Emergency Room because “[she] thought [she] was having an allergic reaction to mold since

[she] gets sick when [she] go[es] to work.”

        10.    After visiting the Emergency Room twice within one week, Plaintiff subsequently

provided Price with the doctor’s notes that the Emergency Room gave Plaintiff after each visit.

        11.    Thus, beginning as early as September 2019, Defendants were aware of Neeser’s

need to seek leave from work for her own health reasons, including two visits to the Emergency

Room.



                                                10

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 10 of 21
       12.     Despite Plaintiff requesting time off for such medical reasons, Defendants failed to

inform Plaintiff of her rights under the FMLA or the company’s procedure for requesting FMLA

leave. Ultimately, Defendants explicitly failed to provide Plaintiff any notice of her FMLA rights.

       13.     Defendants had ample notice of Plaintiff’s condition and opportunity to provide her

with such notice. Plaintiff was in active communication with her manager, Megan Price, through

both text and phone calls before, during, and after her visits to the Emergency Room.

       14.     Such texts include one on October 1, 2019, where Plaintiff told Price “I can’t work

tonight, they gave me note. They said if I don’t feel better tomorrow I have to go back to the er.”

Plaintiff then texted Price on October 3, 2019, stating “I need some more time.”

       15.     Additionally, Plaintiff received two doctor’s notes from Rex Emergency

Department – one on October 1, 2019, and another on October 5, 2019 – providing the necessary

documentation of her health concerns to Defendants. The October 5, 2019, note explicitly

indicated that Plaintiff “may return to work on [October 7, 2019],” but “must be evaluated by the

recommended follow-up provider or clinic if [Plaintiff] is unable to resume activities on this date.”

       16.     Rather than informing Plaintiff of her eligibility to take FMLA leave, Defendants

instead terminated her employment on October 9, 2019, due to her need to take time off because

of her illness. Upon terminating her, Price sent Plaintiff a text message stating “there were multiple

shifts within those dates for which you did not show up or call to check in. Unfortunately, we have

decided to go our separate ways.”

       17.     However, Plaintiff followed Defendants’ policies and procedures in reporting her

illness to her manager, Price, and sought to release some of her upcoming scheduled shifts so that

other servers could cover for her. Plaintiff informed Price of all shifts that she would need to miss

because of her illness.



                                                 11

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 11 of 21
       18.       Price also told Plaintiff through text message on October 9, 2019, that “you didn’t

show up on Friday [October 4, 2019].”

       19.       Plaintiff was not scheduled for work on October 4, 2019, as her scheduled was

modified to remove her shift that day at 11:43am the morning of October 4, 2019, prior to any

supposed missed shift. Plaintiff’s schedule was modified because she had released her scheduled

shift on October 4, 2019, so that another server could cover the shift for her.

       20.       Upon presenting Price with this information, Price told Plaintiff that “I have already

spoken with HR. You’re welcome to work at other locations.”

       21.       Plaintiff then contacted a representative at Defendants’ Human Resources

Department, whom informed Plaintiff that the termination would stand because Plaintiff did not

follow Defendants’ procedures in requesting FMLA leave, despite Plaintiff never having been

informed of her rights under the FMLA nor of Defendants’ procedure for requesting family and

medical leave.

       22.       Despite Plaintiff requesting time off for qualifying medical reasons, Defendants

never informed Plaintiff of her rights under the FMLA nor of the company’s procedure for

requesting family and medical leave. Furthermore, Defendants never indicated to Plaintiff that she

may not qualify for FMLA leave.

                                               COUNT ONE
                                Violation of the Fair Labor Standards Act
                                         29 U.S.C. §§ 203(m), 206
                  (Violation of Tip Credit and Failure to Pay Proper Minimum Wage)

       23.       Plaintiff incorporates by reference all preceding paragraphs as if the same were

repeated here verbatim.

       24.       Pursuant to the FLSA, 29 U.S.C. § 206, employers must pay non-exempt employees

a minimum wage of $7.25 per hour for all hours worked.

                                                  12

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 12 of 21
        25.     The FLSA, 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59, provides an exception to

the aforementioned minimum wage rate of $7.25 per hour, allowing certain employers to take a

“tip credit,” and count tips received by eligible employees toward the employer’s minimum wage

obligations, with a maximum credit claimed for each employee of $5.12 per hour.

        26.     In order to lawfully utilize the tip credit allowance, the FLSA, 29 U.S.C. § 203(m),

requires in part that “all tips received by [each] employee [be] retained by the employee,” except

in the instance of an operation of a valid tip pool.

        27.     A tip pool is only valid when it is comprised solely of employees who “customarily

and regularly receive tips.”

        28.     When employees who do not “customarily and regularly receive tips” share in a tip

pool, the tip pool is invalidated.

        29.     Here, Defendants included in their tip pool the “Expo,” Dave Mason, who was a

purely back-of-the-house employee and did not “customarily and regularly receive tips,” therefore

invalidating Defendants’ mandatory tip pool.

        30.     When a tip pool is invalidated, the employer can no longer enjoy the benefits of the

tip credit provision under 29 U.S.C. § 203(m).

        31.     Without the benefits of the tip credit provision, Defendants must pay Plaintiff an

hourly rate of at least the statutory minimum wage of $7.25 per hour for all hours worked, without

any credit for the tips received by Plaintiff.

        32.     Defendants willfully failed to pay Plaintiff the statutory minimum wage rate, since

they changed the job title of “Expo’s” to “Runners,” despite no change in the job duties of the

“Expo” Dave Mason, among other acts or omissions.

        33.     Defendants also acted willfully since they were subject to similar lawsuits, alleging,



                                                  13

      Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 13 of 21
in part, failure to pay straight-time wages related to mandatory tip misappropriations.


       34.      The foregoing conduct, as alleged above, constitutes willful violations of the FLSA

within the meaning of 29 U.S.C. § 255(a), which permits the recovery of unpaid minimum wages

for up to three (3) years, rather than two (2) years.

       35.      Similarly, for the reasons stated above, Defendants cannot affirmatively defend

their failure to pay the appropriate minimum wage rate as having been done in good faith, entitling

Plaintiff to liquidated damages in an amount equal to the amount of unpaid wages under 29 U.S.C.

§ 216(b).


       36.      As such, Plaintiff seeks to recover from Defendants the following damages:

             a. Minimum wages due;

             b. Liquidated damages in an equal amount;

             c. Reasonable attorneys’ fees and costs; and

             d. All other legal and equitable relief as the Court deems just and proper.

                                             COUNT TWO
                               Violation of the Fair Labor Standards Act
                                             29 U.S.C. § 207
                                (Failure to Pay Proper Overtime Wage)

       37.      Plaintiff incorporates by reference all preceding paragraphs as if the same were

repeated here verbatim.

       38.      Pursuant to the FLSA, 29 U.S.C. § 207, an employer must pay non-exempt

employees at one and one-half (1.5) their regular hourly rate for all hours worked over forty (40)

in a single workweek.

       39.      Plaintiffs sometimes worked greater than forty (40) hours per week.

       40.      Without the benefit of the tip credit provision, for the reasons stated above,


                                                  14

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 14 of 21
Defendants must pay Plaintiff for all overtime hours worked at a rate of one and one-half (1.5) her

appropriate regular hourly wage of $7.25 per hour, equal to $10.88 per hour for all hours worked

over forty (40) each week.

       41.      Defendants willfully failed to pay Plaintiff the proper amount for all hours worked

over forty (40) in a single workweek for the reasons stated above.

       42.      Defendants also acted willfully since they were subject to similar lawsuits, alleging,

in part, failure to pay appropriate overtime wages related to mandatory tip misappropriations.


       43.      The foregoing conduct, as alleged above, constitutes willful violations of the FLSA

within the meaning of 29 U.S.C. § 255(a), which permits the recovery of unpaid overtime wages

for up to three (3) years, rather than two (2) years.

       44.      Similarly, for the reasons stated above, Defendants cannot affirmatively defend

their failure to pay appropriate overtime wages as having been done in good faith, entitling Plaintiff

to liquidated damages in an amount equal to the amount of unpaid overtime wages under 29 U.S.C.

§ 216(b).


       45.      As such, Plaintiff seeks to recover from Defendants the following damages:

             a. Overtime wages due;

             b. Liquidated damages in an equal amount;

             c. Reasonable attorneys’ fees and costs; and

             d. All other legal and equitable relief as the Court deems just and proper.

                                       COUNT THREE
                     Violation of the North Carolina Wage and Hour Act
                     N.C. Gen. Stat. §§ 95-25.6, 95-25.7, 95-25.8, 95-25.12
       (Unpaid Owed, Earned, and Promised Wages and Benefits; Invalid or Unauthorized
                               Deductions from Wages)

       46.      Plaintiff incorporates by reference all preceding paragraphs as if the same were

                                                  15

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 15 of 21
repeated here verbatim.

       47.     At all relevant times, Defendants have employed, and/or continue to employ,

Plaintiff within the meaning of the NCWHA.

       48.     Defendants employed Plaintiff within the State of North Carolina.

       49.     Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.8, and the accompanying

regulation, 13 N.C. Admin. Code 12 § .0305(g), “If an employer withholds or diverts wages for

purposes not permitted by law, the employer shall be in violation of G.S. 95-25.6 . . . even if the

employee authorizes the withholding in writing pursuant to G.S. 95-25.8(a), because that

authorization is invalid.”

       50.     Funds received directly by Plaintiff as tips constituted “wages” because the tip

credit was taken, and Defendants treated them as wages, consistent with explicit Fourth Circuit

authority.

       51.     Regardless of whether Defendants may have received authorization otherwise in

compliance with N.C. Gen. Stat. § 95-25.8(a), Defendants withheld Plaintiff’s wages “for purposes

not permitted by law,” as provided above, and are therefore liable for these unlawful withholdings.

       52.     Defendants unlawfully withheld and diverted funds from the compensation earned

by Plaintiff for an improper purpose, to offset Defendants’ business expenses, including, but not

limited to, the cost of employing other workers, and through an invalid and illegal tip pooling

arrangement, in direct violation of the NCWHA.

       53.     Additionally, pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.8(a)(3), an

employer may only withhold or divert any portion of an employee’s wages, “when the amount of

the proposed deduction is not known and agreed upon in advance,” after meeting several

requirements, including, but not limited to: (1) receiving written authorization from each



                                                16

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 16 of 21
employee; (2) providing the reason for each deduction; (3) providing advance written notice of the

actual amount to be deducted; and (4) providing written notice to employees of their right to

withdraw authorization.

       54.       Beyond withholding Plaintiff’s wages “for purposes not permitted by law,”

Defendants violated N.C. Gen. Stat. § 95-25.8(a)(3) by not receiving sufficient authorization from

Plaintiff, including, but not limited to, failing to provide advance written notice of the actual

amount to be deducted, or failure to provide written notice of employees’ right to withdraw

authorization.

       55.       As a result of Defendants’ unlawful policies and practices, Plaintiff has been

deprived of compensation due and owing.

       56.       Consistent with the above, Defendants failed to pay Plaintiff all owed, promised,

and earned wages, in violation of N.C. Gen. Stat. § 95-25.6.


       57.       For the reasons stated above, including, but not limited to, their previous similar

lawsuits alleging tip misappropriations, Defendants cannot affirmatively defend their NCWHA

violations as having been done in good faith, entitling Plaintiff to liquidated damages in an amount

equal to the amount of unpaid overtime wages under N.C. Gen. Stat. § 95-25.22(a1).


       58.       As such, Plaintiff seeks to recover from Defendants the following damages:

             a. Unpaid owed, earned, and promised wages and benefits;

             b. Misappropriated and/or unlawfully deducted wages;

             c. Liquidated damages in an equal amount;

             d. Reasonable attorneys’ fees and costs;

             e. Prejudgment interest; and

             f. All other legal and equitable relief as the Court deems just and proper.

                                                 17

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 17 of 21
                                         COUNT FOUR
                           Violation of the Family Medical Leave Act
                                    29 U.S.C. § 2601, et seq.
                                          (Interference)

          59.   Plaintiff incorporates by reference all preceding paragraphs as if the same were

repeated here verbatim.

          60.   Among the stated purposes of the FMLA, under 29 U.S.C. § 2601(b)(1) and (2),

are to “balance the demands of the workplace with the needs of families, to promote the stability

and economic security of families, and to promote national interests in preserving family

integrity,” and “to entitle employees to take reasonable leave for medical reasons, for the birth or

adoption of a child, and for the care of a child, spouse, or parent who has a serious health

condition.”

          61.   The FMLA, pursuant to 29 U.S.C. § 2615(a)(1), prohibits employers from

“interfer[ing] with, restrain[ing], or deny[ing] the exercise of or the attempt to exercise, any right

provided under [the FMLA].”

          62.   Further, an employer must provide an employee of the eligibility to take FMLA

leave once the employer acquires knowledge that an employee’s leave may be for an FMLA-

qualifying reason. See 29 CFR § 825.300 (b)(1).

          63.   Refusing to authorize FMLA leave, discouraging an employee from using such

leave, and manipulation to avoid responsibilities under the FMLA are qualifying examples of

forbidden interference with an employee’s right to seek FMLA leave. See 29 C.F.R. 825.220(b).

          64.   At all relevant times, Plaintiff was an eligible employee under the FMLA, 29 U.S.C.

§ 2611(2), since she had been employed for at least twelve months by Defendants, and she had

provided at least 1,250 hours of service with Defendants during the preceding twelve-month

period.


                                                 18

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 18 of 21
Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 19 of 21
exercise of FMLA rights as a negative factor in employment actions, such as adverse treatment,

disciplinary actions, or termination.

       71.     The FMLA, pursuant to 29 U.S.C. § 2614(a), prohibits an employer from

discharging an employee for taking FMLA leave and requires that an employee must be restored

to the position of employment held by the employee when the leave commenced.

       72.     Defendant retaliated and/or discriminated against Plaintiff for exercising or

attempting to exercise her FMLA rights by terminating Plaintiff for needing FMLA leave.

       73.     The FMLA retaliation violation of Defendant, as described herein, was not in good

faith, and Defendant did not have reasonable grounds for believing that its acts or omissions were

not a violation of the FMLA, entitling Plaintiff to liquidated damages under 29 U.S.C. §

2617(a)(1)(A)(iii).

       74.     Defendant’s violations entitle Plaintiff to all wages, salary, benefits, or other

compensation denied to or lost by Plaintiff, monetary losses sustained, an equal amount of

liquidated damages, interest at the prevailing rate, and attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:


       1.      Award Plaintiff actual damages for all unpaid and misappropriated wages and

benefits found due to Plaintiff, and liquidated damages equal in amount, as provided by the

NCWHA, N.C. Gen. Stat. § 95-25.22(a1), and pursuant to the FLSA, 29 U.S.C. § 216(b);

       2.      Award Plaintiff pre- and post-judgment interest at the statutory rate, as provided by

the NCWHA, N.C. Gen. Stat. § 95-25.22(a), and pursuant to the FLSA, 29 U.S.C. § 216(b);




                                                 20

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 20 of 21
       3.      Award Plaintiff attorneys’ fees, costs, and disbursements as provided by the

NCWHA, N.C. Gen. Stat. § 95-25.22(d), and pursuant to the FLSA, 29 U.S.C. § 216(b);

       4.      Award Plaintiff all wages, salary, benefits, or other compensation denied to or lost

by Plaintiff, and monetary losses sustained, as a result of Defendants’ unlawful actions under the

FMLA;

       5.      Award Plaintiff further legal and equitable relief as this Court deems necessary,

just, and proper.

                                DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury on all issues so triable.


       Respectfully submitted this, July 16, 2020.


                                             /s/ Gilda A. Hernandez
                                             Gilda A. Hernandez (NCSB No. 36812)
                                             Charlotte Smith (NCSB No. 53616)
                                             Robert W. T. Tucci (NCSB No. 55014)
                                             THE LAW OFFICES OF GILDA A.
                                             HERNANDEZ, PLLC
                                             1020 Southhill Drive, Ste. 130
                                             Cary, NC 27513
                                             Tel: (919) 741-8693
                                             Fax: (919) 869-1853
                                             ghernandez@gildahernandezlaw.com
                                             csmith@gildahernandezlaw.com
                                             rtucci@gildahernandezlaw.com

                                             Attorneys for Plaintiffs




                                                21

     Case 3:20-cv-00389-FDW-DCK Document 1 Filed 07/16/20 Page 21 of 21
